Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Regarding Election of Species Requirement I, set forth within the Office communication of 21 September 2022, applicant’s election without traverse of Species I, as referenced in applicant’s response filed on 5 October 2022 is acknowledged.  Though applicants have stated that claim 1-13 and 31-34 read on the elected species, the examiner notes that claims 5-7 and 9 read on Species III; therefore, these claims have been withdrawn as being drawn to a non-elected species.  Furthermore, with respect to claim 24, since the claim allows for either D or E structures, the examiner has examined this claim with respect to embodiments that exclude E structures.  Similarly, claims 25 and 26 have been examined, since they do not require E  structures.
Regarding Election of Species Requirement II, set forth within the Office communication of 21 September 2022, applicant’s election of species IV, as referenced in applicant’s response filed on 5 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Objection is made to claim 24, because the font of the subscripts within the structures is too small to be red, and the F and Si atoms are faint to such an extent that they cannot be clearly read.
4.	Claims 3, 8, 24-26, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 3, 24, and 34, weight percent ranges have been claimed without specifying the bases for the ranges.
	Secondly, with respect to claim 8, the significance of the “4000” is unclear; it does not necessarily follow that the number specifies a molecular weight, without more.  Furthermore, it is unclear if  the polyethylene glycol is a mandated component, because while it is stated to be present, the lower end point of the content range is zero.
Thirdly, with respect to claim 24, variables are set forth in the structures that have not been defined..
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-4, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-12 of copending Application No. 16/577,824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a medical article formed from a polyurethane produced from polyisocyanate, diol chain extender, polyglycol, and diol-containing perfluoropolyether., wherein the instant components read on those of the copending claims..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zdrahala et al. (US 4,841,007).
Zdrahala et al. disclose medical articles, such as tubing and catheters, produced from a polyurethane reaction product of polyisocyanate, polyglycol, diol chain extender, and polyether diols having perfluoro groups.  The polyurethane has the claimed hard segment content and physical properties.  See abstract; column 2, lines 10-21; column 3, lines 6-+; column 4, lines 4-22; column 7, lines 13-20; and Tables I and II.
9.	Claims 4, 8, 11, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zdrahala et al. (US 4,841,007).
Zdrahala et al. disclose medical articles, such as tubing and catheters, produced from a polyurethane reaction product of polyisocyanate, polyglycol, diol chain extender, and polyether diols having perfluoro groups.  The polyurethane has the claimed hard segment content and physical properties.  See abstract; column 2, lines 10-21; column 3, lines 6-+; column 4, lines 4-22; column 7, lines 13-20; and Tables I and II.  Though the reference fails to disclose the specific limitations of  claims 4, 8, and 11, in view of the disclosures within column 3, lines 51+; column 4, lines 16-18; and components and quantities within Table I, the position is taken that it would have been obvious to select the claimed limitations based on these teachings.  Regarding claims 31-34, since the aforementioned medical articles, such as catheters, are used in infusion treatments, the position is taken that the skilled artisan would have found such treatments obvious in view of these disclosed articles.  Additionally, regarding claim 34, given the teachings concerning the disclosed benefits resulting from the features of the disclosed composition, one would have reasonably expected realize the claimed results.
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zdrahala et al. (US 4,841,007) in view of Moszner et al. (US 2006/0287458 A1)..
Zdrahala et al. disclose medical articles, such as tubing and catheters, produced from a polyurethane reaction product of polyisocyanate, polyglycol, diol chain extender, and polyether diols having perfluoro groups.  The polyurethane has the claimed hard segment content and physical properties.  See abstract; column 2, lines 10-21; column 3, lines 6-+; column 4, lines 4-22; column 7, lines 13-20; and Tables I and II.  
11.	Though the primary reference fails to disclose the increased surface concentration of perfluoropolyether, the position is taken that one would have reasonably expected such a result in view of the lower surface tension of the fluorinated compounds, causing them to migrate to the surface.
12.	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zdrahala et al. (US 4,841,007) in view of Solvay Specialty Polymers; Fluorolink for Low Energy Coatings.; PFPE- Polymer Modifiers, pages 6-11.
Zdrahala et al. disclose medical articles, such as tubing and catheters, produced from a polyurethane reaction product of polyisocyanate, polyglycol, diol chain extender, and polyether diols having perfluoro groups, wherein the disclosed polyisocyanate, polyglycols, and diol chain extender satisfies the A, B, and C segments of claim 24.  The polyurethane has the claimed hard segment content and physical properties.  See abstract; column 2, lines 10-21; column 3, lines 6-+; column 4, lines 4-22; column 7, lines 13-20; and Tables I and II.  
13.	Though the primary reference fails to disclose the structure of segment D within claim 24, the primary reference does disclose within column 3, lines 31-32 that any polyether glycol having from 29-70 weight % fluorine may be used.  Considering this disclosure, it is noted that the Fluorolink polymer modifier within page 8 of the Solvay reference has applicant’s claimed structure and the required fluorine content.  Accordingly, the position is taken it would have been obvious to employ this perfluorinated polyether diol as the fluorinated diol of the primary reference, so as to arrive at the claimed invention.
14.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765